Citation Nr: 1128209	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), including claimed as due to amblyopia.  

2.  Whether new and material evidence has been received to reopen service connection for amblyopia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from November 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, wherein the RO denied reopening a previously denied claim for service connection for amblyopia and denied service connection for a mental condition (originally claimed as mental stress), to include as secondary to amblyopia.  The Veteran timely appealed the RO's August 2004 rating action to the Board.  Jurisdiction of the claims file currently resides with the RO in Cleveland, Ohio.

In January 2006, the veteran provided testimony before a Decision Review Officer concerning the appealed claims at the RO in Cleveland, Ohio.  A copy of the hearing transcript has been associated with the claims file.

The claims at issue were previously remanded by the Board in February 2009 for further evidentiary and procedural development.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of service connection for diabetes and hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran does not have PTSD. 

3.  The Veteran does not have PTSD due to a verified in-service stressor.  

4.  Symptoms of a psychiatric disorder were not chronic in service.

5.  Symptoms of a psychiatric disorder have not been continuous since service separation. 

6.  The post-service symptoms diagnosed as cocaine dependence and alcohol dependence are not related to service.

7.  A RO rating decision in October 1972 denied service connection for amblyopia.

8.  Since the October 1972 RO decision denying service connection for amblyopia, the additional evidence that was not previously considered is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2010).  

2.  The October 1972 RO decision which denied service connection for amblyopia is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence not having been received, service connection for amblyopia is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a timely June 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the issue of service connection for an acquired psychiatric disorder, including PTSD; however, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records do not reflect a diagnosis of a psychiatric disorder or evidence of symptoms of a psychiatric disorder in service.  For the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service psychiatric disease or injury, and the weight of the evidence shows no verifiable in-service stressor.  Because there is no in-service injury or disease to which competent medical opinion could relate a current psychiatric disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  In addition, the competent evidence of record shows post-service onset of other, diagnosed psychiatric disorders that are unrelated to service.  For these reasons, the Board also finds that the competent medical evidence that is of record is adequate to make a decision on the issue of service connection for an acquired psychiatric disorder.

Although the RO declined to reopen service connection for amblyopia in the 
August 2004 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the issues of whether new and material had been received to reopen service connection for amblyopia.  A June 2004 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  Correspondence from the SSA indicated that there are no records for the Veteran pertaining to any disability claim.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection for an Acquired Psychiatric Disorder, Including PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Personality disorders are not disabilities for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In this Veteran's case, the evidence does not show, nor does the Veteran allege, that he engaged in combat with the enemy during active service.  The Veteran has specifically stated that his claimed PTSD is not due to combat experiences, but is due to mental abuse and racial discrimination suffered in service.  The Board also finds that there is no objective evidence that the Veteran "engaged in combat with the enemy."  For this reason, 38 U.S.C.A. § 1154(b) is not applicable in this case.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), while there are diagnoses of PTSD of record, the weight of the evidence of record indicates that the Veteran does not have PTSD in accordance with DSM-IV criteria.  In a September 2004 VA Attending Note, a VA psychiatrist reported an Axis I diagnosis of paranoid disorder vs. PTSD vs. schizophrenia.  The VA psychiatrist reported a GAF score of 40.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the probative value of a medical opinion is also based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board notes, however, that the absence of claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The weight of the competent evidence of record demonstrates that the Veteran does not have a diagnosed disability of PTSD.  The Board finds that the September 2004 VA Attending Note is of no probative value because it was based on an inaccurate factual history.  The Veteran reported a history of no drug or alcohol problems; however, a May 2004 VA treatment record reported the Veteran sought treatment for cocaine and alcohol addiction.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).

The second criteria for service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  The Board finds that the Veteran has not alleged an in-service stressor.  The Veteran has not alleged a traumatic event that involved actual or threatened death, serious injury, or a threat to the physical integrity of self or others.  See DSM-IV § 309.81.  He has also not alleged his response to such an event involved intense fear, helplessness, or horror.

As such, the weight of the competent and credible evidence of record does not satisfy the elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it does not show that the Veteran has PTSD, and shows that the alleged in-service stressful event was not a stressor sufficient to support a diagnosis of PTSD.  

After a review of the evidence, the Board also finds that the evidence shows no diagnosis of a psychiatric disorder in service and that symptoms of a psychiatric disorder were not chronic in service.  The Veteran's service records are negative for any complaints or treatment for a psychiatric disorder.  The evidence in this case includes the November 1964 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate "no depression or excessive worry."  The November 1964 service separation examiner's review of the history is negative for any reports of symptoms of a psychiatric disorder.  The November 1964 service separation clinical findings by the examiner revealed no psychiatric disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of psychiatric disorder in service, or complaints, treatment, or diagnosis of a psychiatric disorder either during service or at service separation in November 1964.

The Board next finds that the weight of the evidence demonstrates that symptoms of a psychiatric disorder have not been continuous since service separation in November 1964.  The Veteran first filed a claim for service connection for PTSD in March 2004, over 40 years after leaving service.  The evidence shows that the Veteran's current psychiatric disorder first manifested many years after service in 2004, notably over 40 years after service discharge, when he was seen for help with cocaine and alcohol addiction.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In May 2004, the Veteran reported a history of alcohol and cocaine use, reporting that he began using cocaine in 2003, which was about 39 years after service separation in 1964.  The Veteran reported that he decided to seek help for his drug/alcohol dependency, stating that the abuse was affecting his life and that he had increased anger and frustration.  In August 2007, the Veteran was diagnosed with alcohol and cocaine dependence.  

As the statements regarding onset of post-service drug abuse and addiction that began years after service separation that were made to VA physicians in May 2004 and August 2007 and were made during the course of treatment, they are afforded greater probative weight than those statements made in conjunction with the Veteran's March 2004 claim for disability compensation benefits provided by the Veteran during which the Veteran contends that his symptoms either began in service or were aggravated during service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991).  

There is additionally no competent evidence of a relationship between the Veteran's current psychiatric disorders and his military service.  The Board finds that the weight of the lay and medical evidence of record reflects that the Veteran's current psychiatric disorders had post-service onset and are not related to the Veteran's active service.  For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, and outweighs the Veteran's more recent contentions regarding an in-service psychiatric disorder and post-service psychiatric symptoms.

The Veteran has also contended that his psychiatric disorder developed due to his amblyopia.  As service connection has not been established for amblyopia, service-connection on a secondary basis is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Reopening Service Connection for Amblyopia

In an October 1972 rating decision, the RO denied service connection for amblyopia.  The Veteran was properly notified of that decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In March 2004, the Veteran filed to reopen service connection for amblyopia.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 1972 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA medical records which cover a period through 1972.  An August 1969 VA examination diagnosed defective vision.  Service treatment records indicated defective vision upon entrance into service and amblyopia upon separation from service.  

In the October 1972 RO decision, the RO denied service connection for amblyopia, finding that the Veteran had defective vision upon service entrance and that there was no evidence of any increased severity of defective vision in service and no evidence of aggravation of a pre-existing condition beyond that of its normal progression.  As such, for evidence to be new and material in the current appeal to reopen service connection, the evidence would have to tend to show that the 

Veteran's defective vision permanently increased in severity beyond that of its normal progression during service.  

In support of the current application to reopen service connection for amblyopia, in the January 2006 DRO hearing, the Veteran testified that he was hit in the cheek by an ejected cartridge during a training exercise.  The Veteran has also submitted multiple statements concerning his belief that his amblyopia was aggravated by service.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The January 2006 DRO hearing testimony is new, but it is not material because the Veteran testified the ejected cartridge hit him in the cheek, not the eye.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  The statements made by the Veteran concerning the aggravation of pre-existing amblyopia are duplicative of statements made earlier by the Veteran.  Also, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In sum, none of the evidence received since October 1972 constitutes competent evidence that the Veteran's preexisting amblyopia was aggravated (permanently worsened in severity) by service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in October 1972 is not new and material, and reopening of service connection for amblyopia is not warranted.  

Until the evidence meets the threshold new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.

New and material evidence not having been received, the appeal to reopen service connection for amblyopia is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


